Title: To Thomas Jefferson from John Dawson, 11 April 1804
From: Dawson, John
To: Jefferson, Thomas


          
            Dear Sir,
            Chester April 11th. 1804
          
          Mr. Madison some time ago communicated to you my willingness to act as the Governor of New Orleans, from which appointment it was understood that I was excluded by the constitution.
          I have lately learnt, that it is in contemplation to send a person to Naples, to arrange our affairs in that quarter—Shoud this be the case, and the appointment such a one as I ought to accept, I shall have no objection to undertake the mission.
          To you and to my country my political character, principles and services are well known—
          I shall proceed immediately to New York.
          With the highest Esteem Your friend & Sert
          
            J Dawson
          
        